COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-14-01030-CV
Style:                             Tarris Woods
                                   v. Sandra T. Kenner and Charles E. Twymon, Jr.
Date motion filed*:                March 26, 2015
Type of motion:                    Motion to Abate and Remand for the Execution of Findings of Fact and Conclusions of Law
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The clerk’s record includes “Findings of Fact” and Conclusions of Law” signed by the trial court and filed on
          December 22, 2014. See TEX. R. CIV. P. 297; see also Vickery v. Comm’n for Lawyer Discipline, 5 S.W.3d 241,
          253 (Tex. App.—Houston [14th Dist.] 1999, pet. denied) (citing Grossnickle v. Grossnickle, 935 S.W.2d 830,
          837 n.1 (Tex. App.—Texarkana 1996, writ denied)) (recognizing practice of prevailing party submitting
          proposed findings of fact).



Judge’s signature: _/s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: April 7, 2015